UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                             )
WASHINGTON METROPOLITAN AREA                                 )
TRANSIT COMMISSION,                                          )
                                                             )
       Plaintiff,                                            )
                                                             )
       v.                                                    ) Civil Action No. 12cv576 (ESH)
                                                             )
RELIABLE LIMOUSINE SERVICE, LLC et al.,                      )
                                                             )
       Defendants.                                           )
                                                             )

                                 MEMORANDUM OPINION

       Upon consideration of plaintiff’s Motion for Sanctions, defendants’ Motion to Defer

Ruling on the Motion for Sanctions, and plaintiff’s Opposition to Defendants’ Motion, the Court

will deny defendants’ motion and, pursuant to Fed. R. Civ. P. 37(b)(2), will grant plaintiff’s

motion and impose sanctions. 1

       Defendants refused to obey the Court’s December 19, 2012 Order requiring that they

respond to outstanding discovery requests on or before January 2, 2013. Indeed, defendants

continue to withhold all requested discovery even though the final pretrial conference is

scheduled for March 7, 2013, and the trial is scheduled for March 20, 2013. In addition, as

documented by plaintiff’s motion, defendants have a history of defying court orders regarding

discovery (see Ex. 2-4 to Pl. Mot. [ECF No. 19]), and they have failed to provide any valid

reason or excuse for their defiance of this Court’s Order.

       Nor have defendants offered any valid basis for deferring the Court’s ruling on the

sanctions motion. Defendants argue that the Court should defer ruling for thirty days because

1
 Defendants have failed to file an opposition to plaintiff’s motion, and their time to do so
expired on February 4, 2013.
applications by two affiliates of defendants are currently pending in an administrative proceeding

before the plaintiff Commission and may be decided in the near future. However, even if the

Commission were to approve the applications, it would not excuse defendants’ failure to comply

with their discovery obligations and with this Court’s Order.

       In addition, both plaintiff and the Court would be prejudiced by continuing the status quo,

insofar as the remedy plaintiff seeks is injunctive relief to prevent defendants from conducting an

unlicensed passenger transportation business, and trial is set to begin next month. More

importantly, further delay would serve to reward defendants’ contumacious conduct. Under

these circumstances, the imposition of any less severe sanction would not be appropriate.

Accordingly, the Court will deny defendants’ motion, grant plaintiff’s motion, and enter default

judgment for plaintiff. The Court will also award the requested fees set forth in the declaration

of counsel.

                                                                  /s/
                                                     ELLEN SEGAL HUVELLE
                                                     United States District Judge

DATE: February 6, 2013




                                                 2